DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Specification
2.     	The specification is objected to for the following:
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 6, 8-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanco et al. (US 2018/0176474 A1).
	As in independent Claim 1, Blanco teaches an information processing device, comprising: 
a camera configured to capture an image (figs. 1, 4, pars. 22, 32, a portable electronic device 102 includes an image capture device (for example, a camera 240) that is capable of capturing images); 

a sensor configured to specify a position of the information processing device (par. 42, a global positioning system receiver can detect a position of the portable electronic device 102); and 
a processor configured to (par. 26, the portable electronic device 102 includes an electronic processor 205): 
upon receipt of an input of a tap operation at a position on the display displaying the captured image, calculate three-dimensional coordinates corresponding to an item in the captured image based on the position of the information processing device and the position of the tap operation on the captured image (pars. 39-40,  the processor 205 receives an input (e.g., touch, tap, or press) indicating a pixel location in the image/video stream) and detects an object of interest 112 in the image based on the pixel location of the received input (e.g., touch, tap, or press)), and 
upon receipt of an input of a comment after the tap operation has been input, generate and output comment information including the comment and the calculated three- dimensional coordinates (pars. 43-45, the processor 205 receives an annotation input 255 for the object of interest from a user of the portable electronic device and displays the inputted annotation for the selected object of interest).  

 	As in Claim 2, Blanco teaches all the limitations of Claim 1. Blanco further teaches that the comment information includes a portion of the captured image 

 	As in Claim 3, Blanco teaches all the limitations of Claim 1. Blanco further teaches that the processor is further configured to: obtain comment display information including a comment to be displayed and three-dimensional coordinates corresponding to a position at which the comment to be displayed will be displayed (see fig. 4 and the annotation input 255, pars. 39-40 and 43-45), and 
control the display to display the comment to be displayed on the captured image in an overlapping manner at a position in the captured image corresponding to the three- dimensional coordinates in the comment display information (see fig. 4 and the annotation input 255, pars. 39-40 and 43-45).  

 	As in Claim 6, Blanco teaches all the limitations of Claim 3. Blanco further teaches that the comment display information is received from an external device (at least fig. 4, pars. 42-44, the portable electronic device displays the annotation input 255 received from the user and metadata 250 received form the server; further see par. 25).

  	As in Claim 8, Blanco teaches all the limitations of Claim 1. Blanco further teaches an interface circuit configured to communicate with an external device (at least fig. 4, pars. 42-44, the portable electronic device is communicatively connected to the server), wherein the processor is further configured to control the interface circuit to transmit the comment information to the external device (at least fig. 4, pars. 42-44, the 

 	As in Claim 9, Blanco teaches all the limitations of Claim 1. Blanco further teaches that the processor is further configured to, after the tap operation has been input, cause the display to display preset comments that can be selected via the touch panel (fig. 4, pars. 42-44, with the user input, the metadata 250 can be displayed in the image).  

 	As in Claim 10, Blanco teaches all the limitations of Claim 9. Blanco further teaches that the preset comments are superimposed on the captured image (fig. 4, pars. 42-44, the metadata 250 can be displayed on the image).  

 	As in independent Claim 11, Blanco teaches an information processing system, comprising: a server (pars. 24, a server 24-25); and an information processing device communicably connectable to the server (fig. 1, pars. 24-25, a portable electronic device 102 is communicatively connected to the server). Claim 11 is substantially similar to Claim 1 and rejected under the same rationale.

Claim 12 is substantially similar to Claim 2 and rejected under the same rationale.

	As in Claim 13, Blanco teaches all the limitations of Claim 11. Blanco further teaches that the server is configured to provide comment display information including a 
the processor is further configured to, upon receipt of the comment display information, control the display to display the comment to be displayed on the captured image in an overlapping manner at a position in the captured image corresponding to the three-dimensional coordinates in the comment display information (see fig. 4 and the annotation input 255, pars. 39-40 and 43-45).  

	Claim 18 is substantially similar to Claim 9 and rejected under the same rationale. 

 	As in Claim 19, Blanco teaches all the limitations of Claim 11. Blanco further teaches the sensor specifies the position based on a wireless positioning signal received by the sensor (pars. 21, 44, the position of the portable device can be detected using various systems (e.g., wireless communications network, global positioning system, etc.)).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

4. 	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 2018/0176474 A1) in view of Harwell et al. (US 2013/0302005 A1).
	As in Claim 4, Blanco teaches all the limitations of Claim 3. Blanco does not teach that the comment display information further includes a total number of tap operations that have been made at the three-dimensional coordinates of the comment to be displayed, and the processor is further configured to display the total number of tap operations on the captured image in conjunction with the comment to be displayed.  
	However, in the same field of the invention, Harwell teaches that the comment display information further includes a total number of tap operations that have been made at the three-dimensional coordinates of the comment to be displayed, and the processor is further configured to display the total number of tap operations on the captured image in conjunction with the comment to be displayed (pars. 24, 53, a number of clicks on a comment can be displayed).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the inputting of the comment for the item of interest in the captured image taught by Blanco with the displaying of the number of clicks on the comment taught by Harwell to display the number of clicks on the comment when the device receives the annotation input from the user in the image. The motivation or suggestion would be to a way to indicate the number of clicks on the comment in the image that gives information about other users’ interactions to the comment.

 	Claim 14 is substantially similar to Claim 4 and rejected under the same rationale.


5. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 2018/0176474 A1) in view of Perlegos, Nick John (US 2014/0280267 A1).
 	As in Claim 5, Blanco teaches all the limitations of Claim 3. Blanco does not that the processor is further configured to, upon receipt of an input of a tap operation at the position23PATENT in the captured image corresponding to the comment to be displayed, generate and output tap information indicating the position of the tap operation.  
 	However, in the same field of the invention, Perlegos teaches that the processor is further configured to, upon receipt of an input of a tap operation at the position23PATENTATTY DKT NO. TAI/3152US in the captured image corresponding to the comment to be displayed, generate and output tap information indicating the position of the tap operation (figs. 20I, par. 164, with a selection of a point/area an image, indicators 2011 can be displayed on the image; further see pars. 33C-33F, pars. 230-231, indicators or marker (3321, 3322, 3323)).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the inputting of the comment for the item of interest in the captured image taught by Blanco with the indicating of the area/point in the image based on the user input (e.g., touch input) taught by Perlegos to indicate the area/point in the image based on the user input (e.g., touch input) when the device receives the annotation input from the user in the image. 

 	Claim 15 is substantially similar to Claim 5 and rejected under the same rationale.




6. 	Claims 7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 2018/0176474 A1) in view of Hiramatsu et al. (US 2018/0253604 A1).
 	As in Claim 7, Blanco teaches all the limitations of Claim 1. Blanco does not teach that the display is mounted on a shopping cart.  
 	However, in the same filed of the invention, Hiramatsu teaches that the display is mounted on a shopping cart (figs. 3-4, pars.50-51, a clip terminal 50 comprising a camera 50E that is mounted in a shopping cart).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the inputting of the comment for the item of interest in the captured image taught by Blanco with the comprising of the camera in the shopping cart taught by Hiramatsu such that the user may enter the comment for the item of interest in the image of the display captured using the camera mounted in the shopping cart. The motivation or suggestion would be 

 	As in Claim 16, Blanco teaches all the limitations of Claim 13. Blanco does not teach that information processing apparatus is mounted on a shopping cart.  
 	However, in the same filed of the invention, Hiramatsu teaches that information processing apparatus is mounted on a shopping cart (figs. 3-4, pars.50-51, a clip terminal 50 comprising a camera 50E that is mounted in a shopping cart).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the inputting of the comment for the item of interest in the captured image taught by Blanco with the comprising of the camera in the shopping cart taught by Hiramatsu such that the user may enter the comment for the item of interest in the image of the display captured using the camera mounted in the shopping cart. The motivation or suggestion would be to provide a shopping cart containing a display containing a camera that can display information of the items captured for shoppers’ convenience.

 	As in Claim 17, Blanco teaches all the limitations of Claim 11. Blanco does not teach that information processing apparatus is mounted on a shopping cart.  
 	However, in the same filed of the invention, Hiramatsu teaches that information processing apparatus is mounted on a shopping cart (figs. 3-4, pars.50-51, a clip terminal 50 comprising a camera 50E that is mounted in a shopping cart).
Blanco with the comprising of the camera in the shopping cart taught by Hiramatsu such that the user may enter the comment for the item of interest in the image of the display captured using the camera mounted in the shopping cart. The motivation or suggestion would be to provide a shopping cart containing a display containing a camera that can display information of the items captured for shoppers’ convenience.

	As in independent Claim 20, Blanco teaches a method for receiving shopper comments at a retail store, the method comprising: 
capturing an image with a camera (figs. 1, 4, pars. 22, 32, a portable electronic device 102 includes an image capture device (for example, a camera 240) that is capable of capturing images); 
displaying the captured image on a display (fig. 4, pars. 32, 34, the portable electronic device 102 includes a display 245 (e.g., a touch screen) to display captured images on the display); 
upon receipt of an input of a tap operation at a position on the display displaying the captured image, calculating three-dimensional coordinates corresponding to an item in the captured image based on the position of the shopping cart and the position of the tap operation on the captured image (pars. 39-40,  the processor 205 receives an input (e.g., touch, tap, or press) indicating a pixel location in the image/video stream) and 
 upon receipt of an input of a comment after the tap operation has been input, generating comment information28PATENT including the comment and the calculated three-dimensional coordinates pars. 43-45, the processor 205 receives an annotation input 255 for the object of interest from a user of the portable electronic device and displays the inputted annotation for the selected object of interest); and 
transmitting the generated comment information to a server (pars. 21, 43, the annotation input can be transmitted and stored in the server 104).
Blanco does not appear to explicitly teach that the camera is mounted on a shopping cart being used by a shopper in a retail store; the display is mounted on the shopping cart; specifying a position of the shopping cart in the retail store based on output from a position sensor.
However, in the same filed of the invention, Hiramatsu teaches that the camera is mounted on a shopping cart being used by a shopper in a retail store (figs. 3-4, pars.50-51, a clip terminal 50 comprising a camera 50E that is mounted in a shopping cart );
the display is mounted on the shopping cart (figs. 3-4, pars.50-51, the clip terminal 50 comprising a camera 50E that is mounted in the shopping cart); 
specifying a position of the shopping cart in the retail store based on output from a position sensor (at least pars. 47,  69, reader-writer 50J can be used to determine a location of the shopping cart).
Blanco with the comprising of the camera in the shopping cart taught by Hiramatsu such that the user may enter the comment for the item of interest in the image of the display captured using the camera mounted in the shopping cart. The motivation or suggestion would be to provide a shopping cart containing a display containing a camera that can display information of the items captured for shoppers’ convenience.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/RINNA YI/
Primary Examiner, Art Unit 2144